DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-9 and 12-32 as filed 12/13/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a 371 of PCT/EP2016/064,392, filed 06/22/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a logic implementer” in claims 1, 10-11, 13, 25-29, and 31-32.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid i being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Accordingly, Examiner interprets “a logic Implementer” as described in the specification on page 56, lines 19-20 as “[a]t least one processor and at least20 one memory are referred to collectively herein as a logic implementer.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 13-16, 18-23, 25-26, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”), U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and U.S. Patent Application Pub. No. 2010/0010427 A1 (hereinafter “Yu et al.”). 
RE: Claim 1 (Currently Amended) Schneider et al. teaches the claimed: 
A medical device system comprising: a plurality of medical devices […] ((Schneider et al., [0009], [0013], [0053], [0060], Fig 1A) (management of patient databases for a group of patients where the entirety of the patient databases are stored on each patient interface device of a plurality of communicatively interconnected patient interface devices, such as infusion pumps; patient affiliated data may be distributed among a plurality of computer systems)); and 
a logic implementer associated with each medical device, […], so that each medical device of system periodically (i) delivers at least one selected from the group consisting of prescription input parameters and treatment output data to at least one of the other medical devices to and (ii) retrieves at least one selected from the group consisting of prescription input parameters and treatment output data from at least one of the other medical devices ((Schneider et al., [0048], [0049], [0053], [0054], [0071], [0074], [0131]) (the plurality of patient interface devices may include a memory and logic for input and output components to facilitate the transfer of information into and out of the patient interface devices; the database of each of the plurality of patient interface device may be periodically updated to maintain parity; logic is capable of construing patient-specific guidance data sets related to the administration of medication in the form of parameters)).
Schneider et al. fails to explicitly teach, but Ding et al. teaches the claimed: 
a plurality of medical devices each including a memory, the plurality of medical devices communicatively coupled such that the memories collectively form a distributed database; a logic implementer associated with each medical device, wherein each logic implementer is programmed to automatically access the distributed database […] wherein the medical devices are configured to communicate directly with at least one other medical devices via the distributed database ((Ding et al., [0021], [0116], [0146], [0165], [0199], [0207]) (an infrastructure-less P2P proximity communication, wherein the peers within the network may communicate with each other directly and/or through multi-hop; Peer-to-peer communication may be implemented using a fully distributed system without a central controller; peer-to-peer devices may be a wireless transmit receive unit such as medical devices wherein medical treatment information; the wireless transmit receive unit may include a processor and a non-removable and removable memory; using CAIDs in a smart environment settings may facilitate device auto-configuration, device auto-synchronization, and/or device self-management; using an indirect transitional association mechanism, one or more peers may establish a direct 
wherein the distributed database is configured for: sending a patient weight to each [medical device] of the system […] sending the patient weight […], to each [medical device] of the system; or […] sending the patient weight […], to each [medical device] of the system. ((Ding et al., [0146], [0207], [0208]) (peer-to-peer devices may be a wireless transmit receive unit such as medical device; the CAID may include an application portion/context that may indicate one or more health monitoring and/or health services application associated with the P2P message wherein the application portion/context may include one or more application related values such as medical treatment, medical history, links to medical records, etc.; the context information/PI health monitoring and/or health services may include a user portion/context that indicates information regarding the person that is the subject of health monitoring and/or health services e.g. peer related values such as information associated with a personal medical profile (e.g. weight) may be included in the user portion/context)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the automatically configured peer-to-peer communication network of medical devices communicating patient data information including patient weight and implemented using a fully distributed system without a central controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. with the 
Schneider et al. and Ding et al. fail to explicitly teach, but Stivoric et al. teaches the claimed: 
wherein at least one of the logic implementers is configured to periodically push at least one of the prescription input parameters or the treatment output data to at least one of the other medical devices without instruction from a centralized server, and wherein at least one of the logic implementers is configured to periodically pull at least one of the prescription input parameters or the treatment output data from at least one of the other medical devices without instruction from a centralized server ((Stivoric et al., [0088], [0106], [0148], [0153], [0156] [0180], [0187]-[0188], [0190]) (the sensor or body monitor may not be related to a central monitoring unit;  the data may be obtained by push and/or pull means; the database may be a distributed database; interfaces may be provided to various systems and devices, such as implantable monitors, medical treatment devices, disposable monitors, glucose monitors, and the like; the platform may be used to monitor certain parameters in connection with diabetes; individuals could be assess with the systems and devices at intervals to determine the correct dosage; the determination to administer the agent, dose, and the like may consider lifeotype information and may be used in connection with an apparatus worn against the body; the platform may be fully distributed; interface may contain adaptors and/or connectors which allow the Platform to communicate and/or interface with other systems, facilities, data sources and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the fully distributed database and interfaces to push/pull data related to various systems and of networking patient interface devices with distributed databases as taught by Schneider et al. the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al. with the motivation of systematically analyzing data such as medical data (Stivoric et al., [0006], [0009]).
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Yu et al. teaches the claimed: 
a weight scale configured to weigh each patient prior to and after treatment by one of the plurality of medical devices ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine; the patient takes his/her weight before, during, or directly after  each treatment to provide a weight data point for each treatment; the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight));
wherein the medical devices are renal failure therapy machines ((Yu et al., [0004]) (a patient’s automated peritoneal dialysis machine));
wherein the distributed database is configured to support connectivity to the weight scale ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine i.e. the distributed database)); sending a patient weight to each renal failure therapy machine of the system when each renal failure therapy machine is configured to maintain a record of patient weight ((Yu et al., [0162]) (all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine)); or sending the patient weight to the renal failure therapy machine on which a patient is being treated that day and […]the patient weight […] later, after treatment from the renal failure therapy machine, […] ((Yu et al., [0161], [0162]) (the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight; all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine)); or storing the patient weight on a data storage device that is taken to the renal failure therapy machine on which a patient is being treated that day and […] the patient weight […] later, after treatment from the renal failure therapy machine, […] ((Yu et al., [0161], [0162]) (the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight; all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine and/or a data card)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the connectively coupled patient weight scale to dialysis machines for tracking the patient weight before and after treatment as taught by Yu et al. within the  within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a central controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. with the motivation of providing feedback to the patient regarding the effectiveness of his/her recent therapies to avoid some patients from underachieving their targets and develop adverse conditions such as fluid overload (Yu et al., [0002]).
RE: Claim 2 (Previously Presented) 
The medical device system of Claim 1, wherein the medical devices((Schneider et al., [0061]) (the patient interface device gateway may be interconnected to the pharmacy database via the network, which may be in the form of a Local Area Network)). 
RE: Claim 3 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 1, wherein each of the medical devices is updated to store the same at least one of the prescription input parameters or the treatment output data for each of a plurality of patients ((Schneider et al., [0070], [0073], [0131]) (constructing of patient-specific guidance data sets occur automatically when identification information regarding a particular patient, wherein the patient-specific guidance will be created locally on demand; new patient specific guidance data sets may be calculated based on the updated data)). 
RE: Claim 4 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed: 
The medical device system according to Claim 1, wherein the medical devices and the distributed database do not interact with a centralized server ((Ding et al., [0146]) (peer-to-peer communication utilizing and/or infrastructure-less configuration implemented using a fully distributed system without a central controller)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al., the fully distributed database and interfaces to push/pull data related to various systems and devices for medical 
RE: Claim 6 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed: 
The medical device system according to Claim 1, wherein at least one selected from the group consisting of the (i) prescription input parameters and (ii) treatment output data is shared via the distributed database along with at least one other selected from the group consisting of (iii) technical input data, (iv) technical output data, and (v) administrative data ((Schneider et al., [0084]) (technical output information may include alerts and communicate information related to the patient, infusion status and parameters, medication, medical personnel, etc.)). 
RE: Claim 7 (Currently Amended) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed: 
The medical device system according to Claim 1, wherein the distributed database also shares information from at least one medical equipment selected from the group consisting of: ((Schneider et al., [0082]) (each patient interface device may include ports operable to be interconnected to devices or sensors 
RE: Claim 8 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 1, wherein the distributed database is a first distributed database, and which includes a second distributed database that shares information from at least one medical equipment selected from the group consisting of: a weight scale, a blood pressure measurement device, a glucose sensor, a physiological sensor, an electrocardiogram device, water treatment equipment, a bed scale, an access disconnection device, a bioimpedance measurement device, a pH sensor, lab testing equipment, a blood sample analyzer, and an access flow measurement device ((Schneider et al., [0060], [0061], [0082]) (a plurality of computer systems, databases are distributed, such as pharmacy databased and ADT database; each patient interface device may include ports operable to be interconnected to devices or sensors that are operable to measure and/or monitor various  patient  attributes  such  as,  for example, heart rate, temperature, blood pressure, and oxygen saturation of blood)).
RE: Claim 9 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according Claim 1, wherein periodically delivering and retrieving prescription input parameters or treatment output data includes doing so in at least one selected from the group consisting of: real time, a matter of seconds, a matter of minutes, hourly, daily, weekly, monthly, at an end of a treatment, at an end of a treatment day, and at an end of a treatment shift ((Schneider et al., [0087], [0092]) (periodically delivering data to a database; database updates may occur in real-time or near real-time)).
RE: Claim 13 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 1, wherein the distributed database is a first distributed database, and which includes a second distributed database, wherein at the logic implementer of at least one of the plurality of the medical devices is programmed to access the second distributed database ((Ding et al., [0010], [0013]) (a peer device may be configured to perform one or more different types of peer association i.e. collective distributed database, such as device-based peer association, service-based peer association, and user-based peer association; different types of peer associations in parallel and/or in a serial manner; The WTRU i.e. medical devices, may be configured to concurrently perform a context-aware association procedure that establishes two or more of a service-based association, a device-based association, or a user-based association with the peer)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the peer-to-peer communication network of medical devices implemented using multiple different peer associations between peer devices performed in parallel and/or in a serial manner fully distributed system without a control controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al., and the communicatively coupled weight scale and dialysis machines as taught by Yu et al. with the motivation of utilizing knowledge of proximity of one or more peer devices in order to improve machine to machine communication of information utilized for applications or services in and infrastructure-less 
RE: Claim 14 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 13, wherein one of the distributed databases is a real time data database ((Schneider et al., [0092]) (the master database may be at least partially maintained in real-time or near real-time)). 
RE: Claim 15 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 13, wherein one of the distributed databases is an administrative data database ((Schneider et al., [0059]) (an ADT (Admission, Discharge, and Transfer) in the system of patient-affiliated data)). 
RE: Claim 16 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 1, wherein each medical device is programmed to periodically verify the at least one of the prescription input parameters or the treatment output data ((Schneider et al., [0053]) (the database of a patient interface device may be periodically updated to maintain parity i.e. verify with the master database)).  
RE: Claim 18 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 1, wherein the plurality of medical devices ((Schneider et al., [0053]) (the database of a patient  
RE: Claim 19 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
Claim 19 (currently amended): The medical device system according to Claim 18, wherein synchronization is performed via a comparison of at least one selected from the group consisting of record identifications, hash sums, and time stamps ((Schneider et al., [0039], [0053]) (communications between devices includes identification of serial identifications; the database of a patient interface device may be periodically updated to maintain parity i.e. synchronize with the master database)).  
RE: Claim 20 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device system according to Claim 1, wherein at least one of the medical devices is programmed to display at least one summary screen showing at least one of the prescription input parameters and treatment output data for different medical devices of the system((Schneider et al., [0084[) (patient-interface device may generally comprise a video display which may communication information related to the patient, infusion status and parameters, patient attributes, medication, performance, medical personnel, etc.)). 
RE: Claim 21 (Currently Amended) Schneider et al. teach the claimed:
A medical device distributed database system comprising: a plurality of medical devices each including a memory, […] ((Schneider et al., [0009], [0013], [0035], [0053], [0060], Fig 1A) (patient affiliated data may be distributed among a plurality of computer systems; management of patient databases for a group of patients where the entirety of the patient databases are stored on each patient interface device of a plurality of communicatively interconnected patient .
Schneider et al. fails to explicitly teach, but Ding et al. teaches the claimed: 
a first distributed database automatically sharing first data generated or used by a plurality of first medical devices amongst the plurality of medical devices, the memories of the plurality of first medical devices collectively forming the first distributed database 
a second distributed database automatically sharing (i) second data generated or used by the plurality of first medical devices amongst the plurality of medical devices, (ii) second data generated or used by a plurality of second medical devices amongst the plurality of medical devices, or (iii) second data generated or used by medical equipment, at least one of (a) the memories of a plurality of medical devices or (b) the memories of the plurality of second medical devices collectively forming the second distributed database ((Ding et al., [0010], [0013]) (a peer device may be configured to perform one or more different types of peer association i.e. collective distributed database, such as device-based peer association, service-based peer association, and user-based peer association; different types of peer associations in parallel and/or in a serial manner; The WTRU i.e. medical devices, may be configured to concurrently perform a context-aware association procedure that establishes two or more of a service-based association, a device-based association, or a user-based association with the peer));
wherein the distributed database is configured for: sending a patient weight to each [medical device] of the system […] sending the patient weight […], to each [medical device] of the system; or […] sending the patient weight […], to each [medical device] of the system. ((Ding et al., [0146], [0207], [0208]) (peer-to-peer devices may be a wireless transmit receive unit such as medical device; the CAID may include an application portion/context that may indicate one or more health monitoring and/or health services application associated with the P2P message wherein the application portion/context may include one or more application related values such as medical treatment, medical history, links to medical records, etc.; the context information/PI health monitoring and/or health services may include a user portion/context that indicates information regarding the person that is the subject of health monitoring and/or health services e.g. peer related values such as information associated with a personal medical profile (e.g. weight) may be included in the user portion/context)).

Schneider et al. and Ding et al. fail to explicitly teach, but Stivoric et al. teaches the claimed: 
wherein at least one medical device of the plurality of first medical devices is configured to periodically push at least one of prescription input parameters or treatment output data to at least one of the other medical devices of the plurality of first medical devices without instruction from a centralized server, and wherein at least one medical device of the plurality of first medical devices is configured to periodically pull at least one of the prescription input parameters or the treatment output data from at least one of the other medical devices of the plurality of first medical devices without instruction from a centralized server ((Stivoric et al., [0088], [0106], [0148], [0153], [0156] [0180], [0187]-[0188], [0190]) (the sensor or body monitor may not be related to a central monitoring unit;  the data may be obtained by push and/or pull means; the database may be a distributed database; interfaces may be provided to various systems and devices, such as implantable monitors, medical treatment devices, disposable monitors, glucose monitors, and the like; the platform may be used to monitor certain parameters in connection with diabetes; individuals could be assess with the systems and devices at intervals to determine the correct dosage; the determination to administer the agent, dose, and the like may consider  interface may contain adaptors and/or connectors which allow the Platform to communicate and/or interface with other systems, facilities, data sources and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al. and the peer-to-peer communication network of medical devices implemented using multiple different peer associations between peer devices performed in parallel and/or in a serial manner fully distributed system without a control controller as taught by Ding et al.  with the motivation of systematically analyzing data such as medical data (Stivoric et al., [0006], [0009]).
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Yu et al. teaches the claimed: 
the medical devices including at renal failure therapy machines for renal failure treatments ((Yu et al., [0004]) (a patient’s automated peritoneal dialysis machine));  
a weight scale configured to weigh each patient prior to and after treatment by one of the plurality of medical devices ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine; the patient takes his/her weight before, during, or directly after  each treatment to provide a weight data point for each treatment; the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight));
a weight scale configured to weigh each patient prior to and after treatment by one of the plurality of medical devices ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine; the patient takes his/her weight before, during, or directly after  each treatment to provide a weight data point for each treatment; the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight));
wherein the distributed database is configured to support connectivity to the weight scale ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine i.e. the distributed database)); sending a patient weight to each renal failure therapy machine of the system when each renal failure therapy machine is configured to maintain a record of patient weight ((Yu et al., [0162]) (all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine)); or sending the patient weight to the renal failure therapy machine on which a patient is being treated that day and […]the patient weight […] later, after treatment from the renal failure therapy machine, […] ((Yu et al., [0161], [0162]) (the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight; all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine)); or storing the patient weight on a data storage device that is taken to the renal failure therapy machine on which a patient is being treated that day and […] the patient weight […] later, after treatment from the renal failure therapy machine, […] ((Yu et al., [0161], [0162]) (the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight; all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine and/or a data card)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the connectively coupled patient weight scale to dialysis machines for tracking the patient of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a central controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. with the motivation of providing feedback to the patient regarding the effectiveness of his/her recent therapies to avoid some patients from underachieving their targets and develop adverse conditions such as fluid overload (Yu et al., [0002]).
RE: Claim 22 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device distributed database system according to Claim 21, wherein one of the plurality of first medical devices and one of the second medical devices are configured to provide treatment to a same patient ((Schneider et al., [0101]) (more than one patient-interface devices are used to deliver medication to the same patient)).
RE: Claim 23 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device distributed database system according to Claim 21, wherein one of the first medical devices and one of the medical equipment are configured to provide treatment to a same patient ((Schneider et al., [0082], [0101]) (more than one patient-interface devices are used to deliver medication to the same patient; each patient interface device may be interconnected to devices or sensors operable to measure and/or monitor patient attributes)).
RE: Claim 25 (Currently Amended) 
A medical device comprising: at least one medical fluid pump; […], and a logic implementer including a memory and operating the at least one medical fluid pump so as to accept a pump input parameter and generate pump output data, the logic implementer programmed to (i) automatically share at least one of the pump input parameter and the pump output data with a plurality of other medical devices ((Schneider et al., [0032], [0048], [0049], [0053], [0054], [0071], [0074], [0131]) (automatically generating a second patient-specific guidance data set from the database resident within the patient interface device, and then interfacing the patient interface device with the second patient according to parameters within the second patient-specific guidance data set; the plurality of patient interface devices, such as an infusion pump, may include a memory and logic for input and output components to facilitate the transfer of information into and out of the patient interface devices; the database of each of the plurality of patient interface device may be periodically updated to maintain parity; logic is capable of construing patient-specific guidance data sets related to the administration of medication in the form of parameters)).
Schneider et al. fails to explicitly teach, but Ding et al. teaches the claimed: 
a plurality of other medical devices including respective memories that form a distributed database […] automatically share [data] […] via [[a]] the distributed database; wherein the memory of the logic implementer is configured to be communicatively coupled with the memories of the other medical devices to form the distributed database, such that the logic implementer is able to communicate directly with at least one of the other medical devices via the distributed database ((Ding et al., [0021], [0116], [0146], [0165], [0199], [0207]) (an infrastructure-less P2P proximity communication, wherein the peers within the network may 
wherein the distributed database is configured for: sending a patient weight to each [medical device] of the system […] sending the patient weight […], to each [medical device] of the system; or […] sending the patient weight […], to each [medical device] of the system. ((Ding et al., [0146], [0207], [0208]) (peer-to-peer devices may be a wireless transmit receive unit such as medical device; the CAID may include an application portion/context that may indicate one or more health monitoring and/or health services application associated with the P2P message wherein the application portion/context may include one or more application related values such as medical treatment, medical history, links to medical records, etc.; the context information/PI health monitoring and/or health services may include a user portion/context that indicates information regarding the person that is the subject of health monitoring and/or 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the automatically configured peer-to-peer communication network of medical devices communicating patient data information including patient weight and implemented using a fully distributed system without a central controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. with the motivation of utilizing knowledge of proximity of one or more peer devices in order to improve machine to machine communication of information utilized for applications or services in an infrastructure-less configuration, wherein peer devices may have equal and/or shared responsibility for initiating, maintaining, and/or terminating a given session  (Ding et al., [0002], [0154]).
Schneider et al. and Ding et al. fail to explicitly teach, but Stivoric et al. teaches the claimed: 
wherein the logic implementer is configured to periodically push at least one of the pump input parameter or the pump output data to at least one of the other medical devices without instruction from a centralized server, and wherein the logic implementer is configured to periodically pull at least one of the prescription input parameters or the treatment output data from at least one of the other medical devices without instruction from a centralized server ((Stivoric et al., [0088], [0106], [0148], [0153], [0156] [0180], [0187]-[0188], [0190]) (the sensor or body monitor may not be related to a central monitoring unit;  the data may be obtained by push and/or pull means; the database may be a distributed database; interfaces may be provided to various systems and devices, such as implantable monitors, medical treatment devices, disposable monitors, glucose monitors, and the like; the platform may be used to monitor certain parameters in connection with diabetes; individuals could be assess with the systems and devices at intervals to determine the correct dosage; the determination to  interface may contain adaptors and/or connectors which allow the Platform to communicate and/or interface with other systems, facilities, data sources and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al. with the motivation of systematically analyzing data such as medical data (Stivoric et al., [0006], [0009]).
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Yu et al. teaches the claimed: 
the plurality of other medical devices each including a renal failure therapy machine ((Yu et al., [0004]) (a patient’s automated peritoneal dialysis machine)); 
a weight scale configured to weigh each patient prior to and after treatment by one of the plurality of medical devices ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine; the patient takes his/her weight before, during, or directly after  each treatment to provide a weight data point for each treatment; the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight));
a weight scale configured to weigh each patient prior to and after treatment by one of the plurality of medical devices ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine; the patient takes his/her weight before, during, or directly ;
wherein the distributed database is configured to support connectivity to the weight scale ((Yu et al., [0161]) (wireless link between blood pressure monitor, weigh scale, and dialysis machine i.e. the distributed database)); sending a patient weight to each renal failure therapy machine of the system when each renal failure therapy machine is configured to maintain a record of patient weight ((Yu et al., [0162]) (all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine)); or sending the patient weight to the renal failure therapy machine on which a patient is being treated that day and […]the patient weight […] later, after treatment from the renal failure therapy machine, […] ((Yu et al., [0161], [0162]) (the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight; all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine)); or storing the patient weight on a data storage device that is taken to the renal failure therapy machine on which a patient is being treated that day and […] the patient weight […] later, after treatment from the renal failure therapy machine, […] ((Yu et al., [0161], [0162]) (the patient weights himself/herself just prior to establish a dry weight, and just after to establish a wet weight; all three data points, blood pressure, patient weight, and UF removed, for each treatment can be stored in the memory of the dialysis machine and/or a data card)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the connectively coupled patient weight scale to dialysis machines for tracking the patient weight before and after treatment as taught by Yu et al. within the  within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system 
RE: Claim 26 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device of Claim 25, wherein the logic implementer is programmed to synchronize at least one of the pump input parameter or the pump output data with the other medical devices via the distributed database ((Schneider et al., [0053]) (the database of a patient interface device may be periodically updated to maintain parity i.e. synchronize with the master database)).   
RE: Claim 29 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device according to Claim 25, wherein the logic implementer is programmed to verify at least one of the pump input parameter or the pump output data ((Schneider et al., [0053]) (the database of a patient interface device may be periodically updated to maintain parity i.e. verify with the master database)).  
RE: Claim 31 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device according to Claim 25, wherein the logic implementer is further programmed to share at least one of the pump input parameter and the pump output data with at least one selected from the group consisting of a personal communication device, a personal computer, a server computer, and medical equipment via the distributed database ((Schneider et al., [0106], [0107], [0116], Fig1A) (communication of patient affiliated data such a pump parameters may be between patient interface device and avatar such as a hand held device such as a smart phone or tablet, etc., or personal computer)). 
RE: Claim 32 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed:
The medical device according to Claim 25, wherein the logic implementer programmed to receive data from at least one ((Schneider et al., [0082], [0106], [0107], [0116], Fig1A) (communication of patient affiliated data such a pump parameters may be between patient interface device and avatar such as a hand held device such as a smart phone or tablet, etc., or personal computer; each patient interface device may be interconnected to devices or sensors operable to measure and/or monitor patient attributes)).
Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”) U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and U.S. Patent Application Pub. No. 2010/0010427 A1 (hereinafter “Yu et al.”) and further in view of U.S. Patent Application Pub. No. US 2013/0317753 A1 (hereinafter “Kamen et al.”). 
RE: Claim 5 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach The medical device system according to Claim 1.
Schneider et al., Ding et al., Stivoric et al., and Yu et al. fail to explicitly teach, but Kamen et al. teaches the claimed:
wherein the medical devices are provided by first and second manufacturers, and which includes an interface enabling the medical devices of the first and second manufacturers to communicate with one another ((Kamen et al., [0343]) (communication interface between various diverse patient-care devices produced by different manufacturers)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the interface for communication of medical devices from different manufacturers as taught by Kamen et al. within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al., and the communicatively coupled weight scale and dialysis machines as taught by Yu et al. with the motivation of providing patient care in a hospital generally comprising any number of medical devices and systems needed for treatment of a given patient (Kamen et al., [0029]).
RE: Claim 12 (Previously Presented) Schneider et al., Ding et al., Stivoric et al. and Yu et al. teach The medical device system according to Claim 1.
Schneider et al., Ding et al., Stivoric et al., and Yu et al. fail to explicitly teach, but Kamen et al. teaches the claimed:
which is configured to share operating software between the medical devices via the distributed database ((Kamen et al., [0032], [0500]) (software updating may be employed for various patient-care devices coupled to other devices of the system for orchestrating the downloading of software for supervisor and/or command processors; communicate operating parameters between devices)). 
.
Claims 17, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”) U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and U.S. Patent Application Pub. No. 2010/0010427 A1 (hereinafter “Yu et al.”) and further in view of U.S. Patent No. 9,053,033 B1 (hereinafter “Derbeko et al.”). 
RE: Claim 17 (Previously Presented) Schneider et al., Ding et al., Stivoric et al. teach the medical device system according to Claim 16.
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Derbeko et al. teaches the claimed:
wherein verification is performed via a comparison of hash sums ((Derbeko et al., Col 9, Lines 15-54) (content identifier used in a content-aware caching system and may, specifically, be a mathematical representation of a piece of previously-written content that may allow quick 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the hash functions for content identification and verification as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. with the motivation of storing and safeguarding electronic content between a plurality of machines (Derbeko et al., Col 1, Lines 12-40).
RE: Claim 27 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teaches the claimed: 
The medical device of Claim 26, wherein the logic implementer is programmed to compare […] one of the other medical devices to synchronize at least one of the pump input parameter or the pump output data with that other medical device.  
Schneider et al., Ding et al., Stivoric et al., and Yu et al. fail to explicitly teach, but Derbeko et al. teaches the claimed: 
[…] compare a first corresponding hash sum thereof with a second corresponding hash sum […] ((Derbeko et al., Col 9, Lines 15-54) (content identifier used in a content-aware caching system and may, specifically, be a mathematical representation of a piece of previously-written content that may allow quick determination of whether two pieces of previously written content are identical using a hash function)). 

RE: Claim 28 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed: 
The medical device according to Claim 25, wherein the logic implementer is programmed to send [identifier of] at least one of the pump input parameter or the pump output data to one of the other medical devices for comparison at the other medical device with a corresponding [identifier] of the other medical device ((Schneider et al., [0039], [0053]) (communications between devices includes identification of serial identifications; the database of a patient interface device may be periodically updated to maintain parity with the master database)).  
Schneider et al., Ding et al., Stivoric et al., and Yu et al. fail to explicitly teach, but Derbeko et al. teaches the claimed: 
[…] send a hash sum for at least one of the […] data to one of the other […] devices for comparison at the other […] device with a corresponding hash sum of the other […] device ((Derbeko et al., Col 9, Lines 15-54) (content identifier used in a content-aware caching system and may, specifically, be a mathematical representation of a piece of previously-written content 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the comparison of hash functions for content identification as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al., and the communicatively coupled weight scale and dialysis machines as taught by Yu et al. with the motivation of storing and safeguarding electronic content between a plurality of machines (Derbeko et al., Col 1, Lines 12-40).
RE: Claim 30 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the claimed: 
The medical device according to Claim 29, wherein the verification includes comparing […] at least one of the pump input parameter or the pump output data ((Schneider et al., [0039], [0053]) (communications between devices includes identification of serial identifications; the database of a patient interface device may be periodically updated to maintain parity with the master database)).  
Schneider et al., Ding et al., Stivoric et al., and Yu et al. fail to explicitly teach, but Derbeko teaches the claimed: 
wherein the verification includes comparing a newly calculated hash sum with a previously established hash sum […] ((Derbeko et al., Col 9, Lines 15-54; Col 11, Lines 8-30) (content 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating of hash function for content identification as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al., and the communicatively coupled weight scale and dialysis machines as taught by Yu et al. with the motivation of storing and safeguarding electronic content between a plurality of machines (Derbeko et al., Col 1, Lines 12-40).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”) U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and U.S. Patent Application Pub. No. 2010/0010427 A1 (hereinafter “Yu et al.”) and further in view of in view of U.S. Patent Application Pub. No. 2014/0324464 A1 (hereinafter “Carlsgaard et al.”). 
RE: Claim 24 (Previously Presented) Schneider et al., Ding et al., Stivoric et al., and Yu et al. teach the medical device distributed database system according to Claim 21. 
Schneider et al., Ding et al., Stivoric et al., and Yu et al. fail to explicitly teach, Carlsgaard et al. teaches the claimed:
wherein the first medical devices are for providing treatment to a first group of patients and the second medical devices are for providing treatment to a second group of patients ((Carlsgaard et al., [0045], [0047]) (a plurality of different types of medical devices for managing treatment for multiple groups of patients)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the plurality of medical devices for managing treatment for multiple groups of patients as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al., and the communicatively coupled weight scale and dialysis machines as taught by Yu et al. with the motivation of communicating and sharing health information from medical devices (Carlsgaard et al., [0004]-[0006]).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 12/13/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 103 rejections, Schneider et al., Ding et al., and Stivoric et al. fail to disclose sending patient weight data prior to and after treatment from renal failure therapy machines and sending the patient weight data to each machine of the distributed database of 
Regarding the respective 103 rejections of claims 1-9 and 12-32, Examiner respectfully disagrees. Examiner respectfully submits that the previously cited references, in obvious combination with newly cited reference Yu et al., teach the currently amended limitations of independent claims 1, 21, and 25, each respectively.   
Examiner respectfully submits that previously cited reference Ding et al., teaches the peer-to-peer communication between medical devices, wherein the information communicated between medical devices may include patient data such as patient weight. See Ding et al. at [0207], [0208]. In this way, Ding et al. teaches the function of communicating the weight data peer-to-peer with the medical devices following the data being stored on the medical device. Examiner respectfully submits that newly cited reference Yu et al. discloses the communicatively coupled weight scale for collecting patient weight before, during, and/or after dialysis treatment and communicating the weight data to a dialysis machine for tracking the effectiveness of treatment and avoiding fluid overload. See Yu et al. at [0002], [0161], [0162]. As a result, newly cited Yu et al. teaches the function of collecting the patient weight data and communicating it to the medical device. 
Accordingly, Examiner respectfully maintains the prior art rejection of all Claims 1-9 and 12-32 under 35 U.S.C. 103 for at least these reasons and as applied in the above Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2015/0041531 A1 teaches peer-to-peer communication between medical devices, such as an infusion pump, including the operational parameters may be controlled by another medical device ([0031], [0078], [0083]);
U.S. Patent Application Pub. No. 2008/0233925 A1 teaches peer-to-peer communication with other medical peer devices ([0022]); and
U.S. Patent Application Pub. No. 2014/0195257 A1 teaches a mesh network of healthcare devices such as dialysis devices ([0089]);
U.S. Patent Application Pub. No. 2013/0053651 A1 teaches a dialysis machine including receiving a pre-dialysis body weight of a patient (Abstract);
U.S. Patent Application Pub. No. 2011/0163034 A1 teaches weight after dialysis and weight pre dialysis ([0143], [0144]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.M.B./Examiner, Art Unit 3626                            

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626